UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7007


DEMETRIUS L. GREEN,

                Plaintiff - Appellant,

          v.

MS. CAPERS, Jail Administrator; MR. BROOKS, Jail Guard; MS.
ELMORE, Jail Guard,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South   Carolina,  at  Anderson.     Jacquelyn   Denise  Austin,
Magistrate Judge. (8:16-cv-00126-DCN-JDA)


Submitted:   September 13, 2016          Decided:   September 15, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Demetrius L. Green, Appellant Pro Se. Charles Clifford Rollins,
RICHARDSON PLOWDEN, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Demetrius L. Green seeks to appeal the magistrate judge’s

text orders denying his motions to amend his complaint and to

compel discovery.           This court may exercise jurisdiction only

over    final     orders,      28   U.S.C.    § 1291   (2012),   and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).             The text orders Green seeks to

appeal are neither final orders nor appealable interlocutory or

collateral orders.          Accordingly, we dismiss the appeal for lack

of jurisdiction.         We dispense with oral argument because the

facts   and     legal   contentions     are   adequately   presented     in   the

materials     before    this    court   and   argument   would   not    aid   the

decisional process.

                                                                       DISMISSED




                                         2